


EXHIBIT 10.1
SUMMARY OF KEY TERMS OF COMPENSATION ARRANGEMENTS WITH PACIFICORP'S NAMED
EXECUTIVE OFFICERS AND DIRECTORS


PacifiCorp's named executive officers (other than its Chairman and Chief
Executive Officer, Greg Abel) and its other employee directors each receive an
annual salary and participate in health insurance and other benefit plans on the
same basis as other employees, as well as certain other compensation and benefit
plans described in PacifiCorp's Annual Report on Form 10-K. Mr. Abel is employed
by PacifiCorp's parent company, MidAmerican Energy Holdings Company ("MEHC") and
is not directly compensated by PacifiCorp. PacifiCorp reimburses MEHC for the
cost of Mr. Abel's time spent on PacifiCorp matters, including compensation paid
to him by MEHC, pursuant to an intercompany administrative services agreement
among MEHC and its subsidiaries.


The named executive officers and directors are also eligible to receive a cash
incentive award under PacifiCorp's Annual Incentive Plan ("AIP"). The AIP
provides for a discretionary annual cash award that is determined on a
subjective basis and paid in December. In addition to the AIP, the named
executive officers are eligible to receive discretionary cash performance awards
periodically during the year to reward the accomplishment of significant
non-recurring tasks or projects. The named executive officers and directors are
participants in MEHC's Long-Term Incentive Partnership Plan ("LTIP"). A copy of
the LTIP is attached as Exhibit 10.9 to the MEHC Annual Report on Form 10-K for
the year ended December 31, 2011 and incorporated by reference herein.


Base salary for named executive officers and employee directors for PacifiCorp's
fiscal year ending December 31, 2012 (excluding Mr. Abel) is shown in the
following table:


Name and Title
 
Base Salary
 
 
 
Douglas K. Stuver
 
$
244,055


Senior Vice President and Chief Financial Officer
 
 
 
 
 
A. Richard Walje
 
368,000


President and Chief Executive Officer, Rocky Mountain Power
 
 
 
 
 
R. Patrick Reiten
 
300,000


President and Chief Executive Officer, Pacific Power
 
 
 
 
 
Micheal G. Dunn
 
300,000


President and Chief Executive Officer, PacifiCorp Energy
 
 
 
 
 
Brent E. Gale
 
292,750


Director
 
 
 
 
 
Natalie L. Hocken
 
198,533


Director
 
 
 
 
 
Mark C. Moench
 
228,225


Director
 
 



Messrs. Walje, Reiten, Dunn, Gale and Moench and Ms. Hocken are directors of
PacifiCorp, but do not receive additional compensation for their service as
directors other than what they receive as employees of PacifiCorp. Messrs. Abel,
Anderson and Goodman are employees of MEHC, but do not receive additional
compensation for their service as directors other than what they receive as
employees of MEHC.




